DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Applicant’s preliminary amendment filed 1/25/2019, is acknowledged.  Claims 1-15 are pending. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
Claim 7 recite “wherein nanoparticle comprised in the nanoemulsion have an average particle size distribution of 0.2 to 0.7.”   There no units to indicate what the numerical values are.   According, the claim is indefinite.


Claim Rejections - 35 USC § 102

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6, 9, 13-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kong et al., Carb Polymer, 86(2), 837-843.
Kong et al. (pg 838, col 1, para 1 &4 ; pg 839, col 1, para 2.4.5) discloses a hyaluronic acid based nanoemulsion (particle diameter 200 nm or less) comprising methylene chloride (an oil component), Tween 80 and Span 20 (a surfactant). Rhodamine can also be added (i.e. a water soluble stain). This document anticipates the subject-matter of claims 1-4, 6, 9, 13-14.

Claim(s) 1-4, 6, 9, 10, 13 and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jeong et al., Proceedings of the polymer society of Korea conference, 53.
	Jeong et al. (abstract) discloses a water-in-oil nanoemulsion (particle diameter less than 100 nm) comprising methylene blue (a water soluble active ingredient/ stain), hyaluronic acid, an oil component, a surfactant. D2 does not explicitly refer to the presence of a surfactant, but in view that a water-in-oil emulsion is formed, such a surfactant must be de facto and inevitably present. D2 also discloses the use of this nanoemulsion for staining of cancer lesions. D2 anticipates the subject-matter of claims 1-3, 4, 6, 9-10, 13-14.

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-3, 5, 6, 8, 9, 12-15 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Iwai et al. (US 2001/0053376).
Regarding claim 1, Iwai et al. teaches “an oil-in water type emulsion which contains (A) a hydrophilic surface active agent, (B) an oily component and (C) water.”  Abstract.  “Average particle size of the emulsion particles is, for example, from 0.01 to 1.0 µm” (current claims 3 and 6).  Para. [0033].  This reads on “a nanoemulsion comprising an oil component; a surfactant and an aqueous component.”  Viscosity of the emulsion can be adjusted by adding water-soluble high polymer.  See para. [0039].  Examples include polysaccharides and hyaluronic acid.  See para. [0041].  Iwai et al. further teaches that “water-soluble or oil-soluble components such as . . . an antiseptic, a thickener, a drug component and a plant component can be formulated optionally” (current claim 9).  Para. [0044].	Regarding claim 2, Iwai et al. does not teach “an interpenetrating polymer network structure.”  However, the prior art product would appear to be substantially identical because it includes the same component and structure general and the process of make appears to be generic mixing of components (current claim 13).   Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
	Regarding claim 5, Iwai et al. teaches “from 0.1 to 80% by weight . . . of the liquid oily component.”  Para. [0022].  Iwai et al. also teaches “from 0.1 to 8% by weight . . of the hydrophilic surface active agent.”  Para. [0018].   Iwai et al. also teaches “from 5 to 99.85% by weight . . . of water.”  Para. [0026].
See para. [0041].
	Regarding claim 10, Iwai et al. teaches an HLG value of 9 or more.  See para. [0010].
	Regarding claim 14, Iwai et al. teaches reducing surface tension of the water phase by including water-soluble alcohol.   This would read on a second aqueous component.   Although Iwai et al. does not expressly teach polysaccharide and hyaluronic acid in a first aqueous component and water-soluble active ingredient in another, such arrangement is little more than a manner in which to add the ingredient.   Indeed, the sequence of adding ingredients would have been prima facie obvious to one of ordinary skill in the art.  Ex parte Rubin, 128 USPQ 440 (Bd. App. 1959) (Prior art reference disclosing a process of making a laminated sheet wherein a base sheet is first coated with a metallic film and thereafter impregnated with a thermosetting material was held to render prima facie obvious claims directed to a process of making a laminated sheet by reversing the order of the prior art process steps.). See also In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results); In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930) (Selection of any order of mixing ingredients is prima facie obvious.).
Regarding claim 15, although these claimed ratio is not expressly taught, "where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation."  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  In this instance, at least a 1:1 ratio of aqueous components, which read on the claimed ratio, would have been prima facie obvious as a generic starting point.  Furthermore many of the inventive examples, e.g., 1-6,1-3,  appear to read on this ratio as well.


Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeong et al., Proceedings of the polymer society of Korea conference, 53 or Kong et al., Carb Polymer, 86(2), 837-843.
Claim 11 does not appear to contain any additional features which, in combination with the features of the independent claim to which they refer, as the relevant subject matter would 

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S CABRAL whose telephone number is (571)270-3769.  The examiner can normally be reached on M-F 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 571-272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/ROBERT S CABRAL/Primary Examiner, Art Unit 1618